Appellate Case: 21-3132     Document: 010110716749         Date Filed: 07/27/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               July 27, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-3132
                                                     (D.C. No. 6:20-CR-10036-EFM-1)
  ISMAEL J. LOPEZ,                                               (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, BRISCOE, and MATHESON, Circuit Judges.
                  _________________________________

        Ismael Lopez pled guilty to one count of being a felon in possession of a firearm.

 Under the plea agreement, the parties agreed to request a prison sentence between 96 and

 108 months. The district court determined the United States Sentencing Guidelines

 (“U.S.S.G.” or “Guidelines”) advisory sentence was 120 months. At the sentencing

 hearing, the prosecution told the court that it was not “asking for a sentence of anything

 other than 108 months,” ROA, Vol. 3 at 122, but then argued that the criminal history

 score in the Presentence Investigation Report (“PSIR”) underrepresented Mr. Lopez’s




        *
          This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3132    Document: 010110716749         Date Filed: 07/27/2022       Page: 2



 criminal history. Mr. Lopez’s attorney requested a 96-month sentence. The court

 sentenced Mr. Lopez to 120 months.

       For the first time on appeal, Mr. Lopez argues the Government breached the plea

 agreement when the prosecutor stated at the sentencing hearing that the criminal history

 score in the PSIR unrepresented his criminal history. Reviewing for plain error, we

 conclude that even if the Government breached the plea agreement, Mr. Lopez has not

 shown the breach affected his substantial rights—that he would have received a different

 sentence absent the breach. Exercising jurisdiction under 28 U.S.C. § 1291 and

 18 U.S.C. § 3742(a), we affirm.

                                   I. BACKGROUND

                                    A. Factual History

       Five times between December 2019 and June 2020, law enforcement found guns

 and/or drugs in vehicles or apartments linked to Mr. Lopez:

            December 2019—Police officers responded to reports of a shooting at an
             apartment complex. A man later identified as Mr. Lopez emerged from one
             of the apartments covered in blood. The police obtained a warrant to search
             the apartment from which Mr. Lopez emerged and found three guns.1

            January 2020—The police stopped a truck with Mr. Lopez in the
             passenger seat, searched the vehicle, found and seized drugs and five guns,
             and arrested Mr. Lopez.

            April 9, 2020—The police found a gun in a car with Mr. Lopez again in the
             passenger seat.




       1
         One of the guns was rusted and in “very poor condition,” and its serial number
 was indecipherable. ROA, Vol. 2 at 18; ROA, Vol. 3 at 90, 93-95.

                                             2
Appellate Case: 21-3132     Document: 010110716749          Date Filed: 07/27/2022     Page: 3



            April 14, 2020—The police executed a search warrant for Mr. Lopez’s
             apartment and found a gun and drugs.

            June 2020—While executing an arrest warrant for Mr. Lopez, the police
             found a gun in a car that he was driving.

                                   B. Procedural History

    Indictment

        A grand jury in the District of Kansas charged Mr. Lopez with nine counts—five

 counts of being a felon in possession of a firearm, three counts related to drug trafficking

 and distribution, and one count of possessing a firearm in furtherance of a drug

 trafficking crime.

    Plea Agreement

        Mr. Lopez pled guilty to one count of being a felon in possession of a firearm.

 Under the plea agreement, the Government agreed (1) not to file additional charges based

 on the five incidents described above, (2) to dismiss the other eight counts, and (3) to

 recommend that Mr. Lopez receive a Guidelines offense level reduction for acceptance of

 responsibility. The parties also agreed to request a sentence between 96 and 108 months,

 understanding that this agreement was not binding on the court. ROA, Vol. 1 at 43.

    PSIR

        The PSIR determined that under U.S.S.G. § 2K2.1(a)(5), his base offense level

 was 18 because his crime involved a type of firearm described in 26 U.S.C. § 5845(a).

 The PSIR also applied the following enhancements and reduction:




                                              3
Appellate Case: 21-3132       Document: 010110716749        Date Filed: 07/27/2022     Page: 4



               A four-level enhancement under U.S.S.G. § 2K2.1(b)(1) because his felon-
                in-possession offense involved eleven guns;2

               A four-level enhancement under U.S.S.G. § 2K2.1(b)(4)(B) because one of
                the guns had an obliterated serial number;

               A four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B) because he
                possessed a firearm in connection with drug trafficking; and

               A three-level reduction for acceptance of responsibility under U.S.S.G.
                § 3E1.1(a)-(b).

 His adjusted total offense level was 27.

        The PSIR also calculated Mr. Lopez’s criminal history score as 11, resulting in a

 criminal history category of V. The PSIR said Mr. Lopez did not receive criminal history

 points for several previous convictions because they did not count under U.S.S.G.

 § 4A1.2(c)(1)-(2), (e)(3). The unscored offenses included battery and domestic battery.3

        Mr. Lopez’s adjusted offense level and criminal history category yielded a 120-to-

 150-month Guidelines range. The statutory maximum for his offense was 120 months, so

 120 months became his advisory Guidelines sentence.

    Sentencing Hearing

        At the sentencing hearing, the district court accepted the PSIR’s Guidelines

 calculations and then heard the parties’ sentencing recommendations. The prosecutor and

 the court had the following exchange:



        2
           The total number of guns included the five connected with the January 2020
 traffic stop and six other guns that “were located, as relevant conduct, in other counts
 charged against the defendant.” ROA, Vol. 2 at 20.
        3
            The PSIR did not discuss the underlying facts of those offenses.

                                                4
Appellate Case: 21-3132    Document: 010110716749         Date Filed: 07/27/2022   Page: 5



              COURT: Let me hear recommendations from the parties as
              to sentencing.

              PROSECUTOR: Thank you, Your Honor. Before I get into
              my comments, I want to make one thing very clear. In these
              kind of cases, I always want to be certain that the Court
              understands I’m not asking for any sentence other than 108
              months. The plea agreement in this case called for the
              Government cannot request a sentence in excess of 108
              months—

              COURT: Right.

              PROSECUTOR: —or the defense cannot ask for a sentence
              of less than 96 months, so nothing I’m about to say is—what I
              want to do is not indicate to the court that I’m asking for a
              sentence of anything other than 108 months, but that is the
              sentence we believe is appropriate in this case, Judge.

              The defendant, the deal we made—under the deal we made,
              the defendant was able to avoid additional time that he could
              have been facing if he’d gone to trial and been convicted of
              everything. But the totality of the criminal conduct in this
              case, all five incidents, where the defendant is in possession
              of or near multiple firearms, is consistent with the defendant’s
              criminal history. And I would argue, Judge, the defendant
              was at criminal history V, but I think you can make an
              argument, which I’m going to do, that that underrepresents
              his criminal history because—

              COURT: In fact, I have a note to that regard. There’s lots of
              very violent and unscored criminal history in his PSIR,
              unscored so he only has 11 points, but I do think that
              underrepresents his criminal history.

              PROSECUTOR: Okay. And by my count, Judge, just
              going from his adult convictions, there’s ten previous
              convictions, some of which are traffic-related, admittedly, but
              there’s ten that are not scored. And that’s why I believe that a
              criminal history category of IV—V, excuse me, does
              underrepresent his true criminal history. And as we’ve
              already discussed, some of that criminal history is for violent
              crimes, battery, domestic battery, [aggravated] assault. We

                                             5
Appellate Case: 21-3132      Document: 010110716749          Date Filed: 07/27/2022      Page: 6



               believe, Your Honor, that the defendant has earned a sentence
               of 108 months, so we’d ask the Court not to consider
               anything less than that sentence, Judge. Thank you.

 ROA, Vol. 3 at 122-23 (spacing and formatting altered).

         Mr. Lopez requested a 96-month sentence. He argued that a downward variance

 from 120 months was warranted given that the court had applied a four-level

 enhancement for a gun with an obliterated serial number despite that the gun did not

 work.

         After hearing the parties’ recommendations, the court rejected the plea

 agreement’s 96-to-108-month range. It reiterated that it “had made a note that [it]

 thought [Mr. Lopez’s] criminal history category V pretty seriously understated the

 severity of his criminal background.” Id. at 125-26. The court continued: “There are, by

 my count, 43 paragraphs—again some of those are traffic offenses—of his criminal

 history, lots of violent unscored offenses. I think his criminal history category V

 seriously understates his criminal history category. . . . [T]here’s lots of violent offenses.

 Mr. Lopez is a violent man. I think [the prosecutor] argued that in one of his arguments.

 He says he beats people up, I think is what he said.” Id. at 126. And the court expressed

 “concern[] about the level of violent conduct that Mr. Lopez, a relatively young man,

 32 years old, has engaged in.” Id. at 128.

         The court sentenced Mr. Lopez to the Guidelines sentence of 120 months, to be

 followed by three years of supervised release. Neither party objected to the sentence.

 Mr. Lopez timely appealed.



                                               6
Appellate Case: 21-3132      Document: 010110716749          Date Filed: 07/27/2022      Page: 7



                                      II. DISCUSSION

        Mr. Lopez argues for the first time on appeal that the Government breached the

 plea agreement by arguing for a sentence above the agreed-upon 96-to-108-month range

 and that he is therefore is entitled to relief under our plain error standard. We disagree

 and affirm.4

                                        A. Plain Error

        Mr. Lopez failed to object in district court to the Government’s purported breach

 of the plea agreement. We therefore review for plain error. See Puckett v. United States,

 556 U.S. 129, 133-35 (2009); United States v. Mendoza, 698 F.3d 1303, 1309 (10th

 Cir. 2012). Under that standard, Mr. Lopez bears the burden of establishing “(1) error,

 (2) that is plain, which (3) affects substantial rights, and which (4) seriously affects the




        4
          The plea agreement prohibited Mr. Lopez from “appeal[ing] or collaterally
 attack[ing] any matter in connection with th[e] prosecution, his conviction, or the
 components of the sentence to be imposed herein.” ROA, Vol. 1 at 45. The Government
 invokes this appeal waiver for the first time in its brief. Aplee. Br. at 13.
        “[A]n appellate waiver is not enforceable if the Government breaches its
 obligations under the plea agreement.” United States v. Rodriguez-Rivera, 518 F.3d
 1208, 1212 (10th Cir. 2008). But an appeal waiver applies if the government has not
 breached the agreement. See id. at 1217.
        Because, for purposes of plain error review, we assume rather than decide that the
 government breached the plea agreement, it appears the appeal waiver here would not
 apply under Rodriguez-Rivera. But we need not resolve that question because we
 exercise our discretion to reach the merits. See United States v. Garcia-Ramirez, 778
 F.3d 856, 857 (10th Cir. 2015) (per curiam); United States v. Black, 773 F.3d 1113, 1115
 n.2 (10th Cir. 2014).

                                                7
Appellate Case: 21-3132     Document: 010110716749          Date Filed: 07/27/2022     Page: 8



 fairness, integrity, or public reputation of judicial proceedings.” United States v. Wright,

 848 F.3d 1274, 1278 (10th Cir. 2017) (quotations omitted).5

        At the third step of plain error, “the defendant ordinarily must show a reasonable

 probability that, but for the error, the outcome of the proceeding would have been

 different.” Rosales-Mireles v. United States, 138 S. Ct 1897, 1904-05 (2018) (quotations

 omitted). “A reasonable probability is a probability sufficient to undermine confidence in

 the outcome.” Wright, 848 F.3d at 1278 (quotations omitted).

                                         B. Analysis

    Failure to Show Reasonable Probability of Prejudice

        Mr. Lopez has not met his burden under the “rigorous” and “demanding” plain

 error standard. United States v. Rosales-Miranda, 755 F.3d 1253, 1258 (10th Cir. 2014)

 (quotations omitted). Even assuming the Government plainly breached the plea

 agreement by arguing that the PSIR underrepresented Mr. Lopez’s criminal history,6




        5
          As applied to a plea agreement breach appeal, Mr. Lopez must show “(1) the
 government breached the plea agreement, (2) the breach was plain, (3) the breach
 affected the defendant’s sentence (i.e. absent the breach, the defendant likely would have
 received the sentence the prosecutor had promised to recommend), and (4) the breach
 affected the fairness and integrity of judicial proceedings as a whole.” United States v.
 Rodriguez-Barbosa, 762 F. App’x 538, 541 (10th Cir. 2019) (unpublished) (citing
 Puckett, 556 U.S. at 139-43, 142 n.4) (cited for persuasive value under Fed. R. App. P.
 32.1; 10th Cir. R. 32.1(A)).
        6
         We doubt the prosecutor’s discussion of Mr. Lopez’s criminal history, if limited
 to supporting the Government’s request for a 108-month sentence and to countering
 Mr. Lopez’s request for 96 months, would have caused error, especially when the
 prosecutor said three times he was asking for 108 months. See ROA, Vol. 3 at 122-23.
 But the prosecutor’s argument that the PSIR’s criminal history category underrepresented
                                              8
Appellate Case: 21-3132     Document: 010110716749          Date Filed: 07/27/2022      Page: 9



 Mr. Lopez fails on step three of plain error review because he has not demonstrated a

 reasonable probability that he would have received a different sentence without the

 Government’s criminal history argument.

        At the sentencing hearing, the district judge expressed concern about Mr. Lopez’s

 criminal history before the Government raised the issue. When the Government began to

 argue that the PSIR underrepresented Mr. Lopez’s criminal history, the court interrupted,

 stating, “In fact, I have a note to that regard. There’s lots of very violent and unscored

 criminal history in his PSIR, unscored so he only has 11 points, but I do think that

 underrepresents his criminal history.” ROA, Vol. 3 at 123. Moments later, the court

 again stated it “had made a note that [it] thought [Mr. Lopez’s] criminal history

 category V pretty seriously understated the severity of [his] criminal background.” Id.

 at 125-26.

        The court’s independent concern about Mr. Lopez’s criminal history, expressed

 before the Government raised the issue, shows the Government’s criminal history

 argument had little if any impact on the sentence.

    Mr. Lopez’s Arguments

        Mr. Lopez acknowledges that “the court had some concerns about [his] criminal

 history on its own,” but argues that he has established prejudice for two reasons. Aplt.

 Reply Br. at 21; see Aplt. Br. at 28-34. We disagree.




 Mr. Lopez’s criminal history raises sufficient concern about compliance with the plea
 agreement that we resolve this appeal at step three of plain error review.

                                               9
Appellate Case: 21-3132      Document: 010110716749          Date Filed: 07/27/2022      Page: 10



         First, he contends that the Government’s criminal history argument influenced the

  court to impose the 120-month sentence. See Aplt. Br. at 31-33; Aplt. Reply Br. at 21-23.

  In support, he notes that “[t]he district court did not mention [his] criminal history as an

  aggravating factor until after the prosecutor did so himself.” Aplt. Reply Br. at 21. And

  he argues “[t]he court repeated the prosecutor’s arguments regarding the number of

  unscored offenses and the alleged violence of Mr. Lopez’s history.” Aplt. Br. at 32. But

  the sentencing hearing transcript shows the opposite. As the Government began

  addressing Mr. Lopez’s criminal history, the district court interrupted and said it had

  already noted that “there’s lots of very violent and unscored criminal history in [Mr.

  Lopez’s] PSIR.” ROA, Vol. 3 at 122-23. Thus, we disagree with Mr. Lopez’s contention

  that “[t]he prosecutor’s argument ‘focused the district court’s attention’ on the criminal-

  history underrepresentation, ‘with the weight of the government’s recommendation

  behind it.’” Aplt. Br. at 31 (quoting United States v. Navarro, 817 F.3d 494, 501

  (7th Cir. 2015)).7




         7
           Earlier in the hearing, the prosecutor, arguing in favor of a four-level
  enhancement under § 2K2.1(b)(1), said Mr. Lopez “beats people.” ROA, Vol. 3 at 112;
  see id. at 110-12. This statement was not part of his later argument, the one Mr. Lopez
  challenges on appeal, that Mr. Lopez’s criminal history category underrepresented his
  criminal history. See id. at 122-23. At the end of the hearing, when the district court
  imposed the sentence, it referred to the prosecutor’s statements about the
  enhancement. Mr. Lopez acknowledges that the court was “[r]eferencing an argument
  the prosecutor had made in support of one of the guidelines enhancement[s],” Aplt. Br.
  at 11, not the prosecutor’s criminal history argument.

                                               10
Appellate Case: 21-3132      Document: 010110716749         Date Filed: 07/27/2022     Page: 11



         Second, Mr. Lopez relies on three cases, but they do not help him. In each case,

  the prosecution recommended a sentence contrary to the plea agreement. That did not

  happen here.

         In Santobello v. New York, 404 U.S. 257 (1971), the government recommended a

  one-year sentence, breaching its promise to make no sentencing recommendations. Id.

  at 258-59. Defense counsel immediately objected. Id. at 259. The judge sentenced the

  defendant to one year in prison, stating his sentencing decision was “not at all influenced

  by” the prosecutor’s recommendation. Id. at 259-60. The Supreme Court, reviewing for

  harmless error,8 said that it had “no reason to doubt” that “the prosecutor’s

  recommendation did not influence [the judge].” Id. at 262.9 Santobello is inapposite.

  “Whether an error can be found harmless is simply a different question from whether it

  can be subjected to plain-error review. Santobello (given that the error in that case was

  preserved) necessarily addressed only the former.” Puckett, 556 U.S. at 139. The

  prosecution must show harmless error. United States v. Summers, 414 F.3d 1287, 1303

  (10th Cir. 2005). In this case, Mr. Lopez must show a reasonable probability that he

  would have received a different sentence absent the Government’s breach. See United




         8
          In Puckett, the Court said that Santobello applied harmless error review. See
  Puckett, 556 U.S. at 139.
         9
          The Court vacated the sentence “in “the interests of justice” and based on
  “appropriate recognition of the duties of the prosecution in relation to promises made in
  the negotiation of pleas of guilty.” Santobello, 404 U.S. at 262-63.

                                               11
Appellate Case: 21-3132      Document: 010110716749            Date Filed: 07/27/2022   Page: 12



  States v. Gonzalez-Huerta, 403 F.3d 727, 733 (10th Cir. 2005). He has not met that

  burden.

         Mr. Lopez’s reliance on United States v. Kirkland, 851 F.3d 499 (5th Cir. 2017)

  and United States v. Navarro, 817 F.3d 494 (7th Cir. 2015), also is misplaced. In both,

  the government explicitly recommended sentences above the range the parties agreed to

  in plea agreements. See Kirkland, 851 F.3d at 501, 504 (explaining that the government

  “aggressively” argued for a high-end sentence despite agreeing to recommend a sentence

  at the low end of the Guidelines range); Navarro, 817 F.3d at 497 (government asked for

  a 320-month sentence despite agreeing not to request a sentence outside the Guidelines

  range, which the district court calculated as 188 to 235 months). Here, the Government

  asked for 108 months and never recommended a specific sentence for Mr. Lopez outside

  of the parties’ agreed-upon range.

                                         *    *        *   *

         The district court concluded the PSIR underrepresented Mr. Lopez’s criminal

  history before the Government raised the issue. Mr. Lopez’s counter-arguments are

  unconvincing. He has not shown a reasonable probability that he would have received a

  different sentence had the Government not presented its criminal history argument. He

  has thus not satisfied step three of plain error review.




                                                  12
Appellate Case: 21-3132   Document: 010110716749      Date Filed: 07/27/2022   Page: 13



                                 III. CONCLUSION

        We affirm Mr. Lopez’s sentence.


                                           Entered for the Court


                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                          13